                                          Case 3:20-cv-04544-WHO Document 12 Filed 07/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         URIEL GUTIERREZ, et al.,
                                   7                                                    Case No. 20-cv-04544-WHO
                                                         Plaintiffs,
                                   8
                                                 v.                                     ORDER OF DISMISSAL
                                   9
                                         SN SERVICING CORPORATION,                      Re: Dkt. No. 11
                                  10
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to notice of voluntary dismissal, IT IS HEREBY ORDERED that this case is

                                  14   dismissed without prejudice. Dkt. No. 11. The July 9, 2020 Order granting Temporary

                                  15   Restraining Order is VACATED in light of the voluntary dismissal. Dkt. No. 7. The Clerk shall

                                  16   close the case.

                                  17   Dated: July 14, 2020

                                  18                                                 ______________________________________
                                                                                     WILLIAM H. ORRICK
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
